MEMORANDUM
DeMASCIO, District Judge.
In response to the Sixth Circuit Court of Appeals remand for further consideration of our exclusion of Regions 1, 5 and 8, we entered our Memorandum and Order of August 7, 1978 requiring additional pupil reassignments between Regions 1 and 2. On August 21, 1978, the defendant Detroit Board of Education submitted to the court a proposed pupil reassignment plan as they were directed to do by this court’s August 7, 1978 order. After having examined the Detroit Board’s proposed pupil reassignment plan, we found that it was not entirely clear in all respects and directed the Detroit Board to submit color keyed maps to clearly indicate which schools in Regions 1 and 2 were included in the plan and further to clearly reflect the number of Spanish surnamed students included in the plan. The Detroit Board submitted the col- or coded maps on September 1, 1978. On October 25, 1978, the Detroit Board submitted a revised proposed pupil reassignment plan that made minor changes in the transportation pattern between Regions 1 and 2.
*326No party, including the plaintiffs, has submitted a brief critiquing the Detroit Board’s proposed reassignment plan, although paragraph 5 of our August 7, 1978 order stated that “each party may have ten days [after submission of the Detroit Board’s plan] to forward to the court briefs critiquing the Detroit Board’s plan.” Since no party has objected, the court has reviewed the proposed plan, and we approve the plan as one that substantially conforms to the guidelines set forth in our August 7, 1978 order. Accordingly, a partial amendment to our May 11,1976 Judgment will be entered.
IT IS SO ORDERED.